Citation Nr: 1618250	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for left foot pes planus.

5.  Entitlement to service connection for right foot pes planus.

6.  Entitlement to service connection for left foot arthritis.

7.  Entitlement to service connection for a right foot disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for a right shoulder disability.

12.  Entitlement to service connection for asthma.

13.  Entitlement to service connection for a respiratory disability other than asthma, to include bronchitis.

14.  Entitlement to service connection for sleep apnea.

15.  Entitlement to service connection for left carpal tunnel syndrome.

16.  Entitlement to service connection for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran had a hearing before the undersigned in October 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

Additional evidence was associated with the claims file following the final adjudication of the claims by the RO; however, in an October 2015 statement the Veteran waived initial review of the evidence by the RO pursuant to 38 C.F.R. § 20.1304 (2015).  To the extent that the additional medical records added by the RO thereafter are not covered by the above waiver, the Board notes that these records are essentially duplicative of the evidence of record at the time of the last RO adjudication as they simply continue to show current diagnoses of the disabilities on appeal.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for bilateral ankle, bilateral feet, bilateral knee, and bilateral shoulder disabilities, as well as bilateral pes planus, bilateral carpal tunnel syndrome, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to service connection for congestive heart failure was requested.

2.  Clear and unmistakable evidence demonstrates that the Veteran's asthma disability preexisted his active duty service and clear and unmistakable evidence demonstrates that the asthma disability was not aggravated beyond its natural progression by service.

3.  The Veteran does not have any other respiratory disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for congestive heart failure have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  Entitlement to service connection for asthma is not warranted.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

3.  Entitlement to service connection for a respiratory disability other than asthma, including bronchitis, is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim of Entitlement to Service Connection for Congestive Heart Failure

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Board notes that a February 2013 statement of the case (SOC) included, in relevant part, the issue of entitlement to service connection for congestive heart failure.  The Veteran properly appealed this issue in his April 2013 substantive appeal.  However, the Veteran subsequently indicated during his October 2015 Board hearing that he wished to withdraw his appeal of that issue.  Such notification was reduced to writing in the hearing transcript noted above, as well as a separate submission by the Veteran.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding that claim.  Accordingly, the Board finds that the issue of entitlement to service connection for congestive heart failure has been properly withdrawn by the Veteran and the claim is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  The VLJ clarified the issues, explained the concept of service connection and explored the possibility of outstanding evidence.  The case was held open for 60 days so as to provide the Veteran an opportunity to cure any potential evidentiary defect.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination for his claimed asthma disability in March 2010.  The March 2010 examiner concluded that the Veteran's asthma disability pre-existed his service and was not permanently aggravated therein.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, and a complete examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to any other respiratory disabilities, there is no lay or medical evidence of any other chronic respiratory disability during or in the years immediately prior to the appellate time period or any suggestion of a link between respiratory symptoms not attributed to the Veteran's asthma and his active service.  As such, an examination for any other respiratory disability is not warranted.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he had asthma and bronchitis disabilities that preexisted service and were aggravated therein.  

On his January 1981 Report of Medical History on enlistment, the Veteran indicated that he was in good health and denied current medications or a history of asthma, shortness of breath, or pain or pressure in the chest.  Contemporaneous examination also was normal.  In November 1981, the Veteran's lungs were clear, but he complained of a multiple day history of runny nose and painful cough.  The assessment was viral syndrome.  In September 1982, the Veteran described a one week history of coughing up yellow mucus.  In September 1983, the Veteran was seen for a chest cold of four day duration.  In his November 1983 Report of Medical History prior to separation, the Veteran described asthma, shortness of breath, and chest pain since childhood, but indicated that he outgrew those problems.    

After service, in April 2003 the Veteran reported shortness of breath, which he primarily attributed to working outside weeding, cutting the grass, and from fumes from laying fertilizer.  Later he indicated that he was not really short of breath, but felt so congested that he could not breathe.  He denied any past history other than with his sinuses.  He was diagnosed with acute sinusitis and bronchitis.  Later that month he also received a differential diagnosis of pneumonia.  He also had shortness of breath issues that were attributed to his heart.  September 2003 x-rays of the lungs showed no acute process.  In October 2003, the Veteran reported a history of recurrent shortness of breath since April, when he had been diagnosed with bronchitis.  He had started medication, but had again started to experience shortness of breath symptoms.  He again was diagnosed with bronchitis.  

In May 2006, the Veteran submitted a work history that included physically demanding jobs, such as in warehouse / forklift operations, an inspector at a furniture manufacturer, production worker, cook, janitor, and landscaper.  

A January 2008 VA treatment record included a diagnosis of asthma, but no indication as to the time of onset.    

The Veteran was afforded a VA respiratory examination in March 2010.  The examiner noted that the Veteran reported at the time of his separation from service a history of asthma, shortness of breath, and chest pain since childhood that he had outgrown at one time.  There was no noted treatment for asthma during service and the Veteran smoked 10 cigarettes per day.  The Veteran described having asthma as a child that included breathing treatments and vaporizers.  He was hospitalized frequently for the asthma as a child.  The asthma symptoms leveled off as he aged and by the time he joined the military was using only over-the-counter medications such as VapoRub, puffers, and nasal inhalers.  He had no treatment or prescribed medications for asthma while in service.  After service, he continued to use puffers and over-the-counter inhalers because he had no insurance.  Eventually, he was seen twice in the 1990s for asthma, including once in the emergency room.  Currently, he had shortness of breath if walking more than a half city block and in the past year had two or three asthma attacks requiring an extra dose of medication.  The diagnosis was exercise-induced asthma.  The examiner opined that the Veteran's asthma was not permanently worsened by his service.  The rationale was that the Veteran was not treated in service for asthma and also discussed the three treatments for respiratory issues when the Veteran was diagnosed with viral syndrome, upper respiratory infection, and a cold.  At separation, the Veteran noted a history of asthma as a child that he had outgrown and indicated that his current health was good and that he was not taking any medications.  The medical examination at separation included the Veteran's report of a 10 cigarette per day smoking habit and the absence of any changes in health since he was last examined.

During his October 2015 Board hearing, the Veteran discussed breathing problems, including asthma and bronchitis.  These problems were aggravated in service by "a lot of hard work," running, and the regular daily routine.  He went on sick call for the respiratory problems a few times, but mostly just pushed through it.  The Veteran was unsure whether his doctor had linked his asthma and bronchitis to his diagnosed sleep apnea.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
 § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015). 

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's medical examination at the time of his entrance into service did not include any findings or notation of an asthma disability.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any asthma disability.  38 U.S.C.A. §§ 1111 (West 2014); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's asthma disability preexisted his service.  As noted above, the Veteran described a history of asthma, with associated medication use and hospitalizations, as a small child that had gradually improved as he aged.  The March 2013 VA examiner also concluded that the Veteran's asthma preexisted his service. 

In summary, given the consistent lay and medical evidence concluding that the current asthma disability preexisted service and the absence of any competent evidence to the contrary, the Board finds that there is clear and unmistakable evidence of record that his asthma preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above there is both probative clinical and lay evidence of the preexisting disorder, including the Veteran's acknowledgment that he was diagnosed with asthma and received treatment for that disability prior to his entrance into service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a veteran is competent to report a contemporaneous medical diagnosis).

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this case, there is clear and unmistakable evidence establishing that the Veteran's asthma disability was not aggravated by service beyond the natural progression of the disease.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting asthma problems were not permanently aggravated by his service.  In that regard, the Board finds the opinions expressed in the March 2013 VA examination report of significant probative value.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations.  The Board acknowledges that the examiner did not use the phrase "clear and unmistakable" with respect to whether the Veteran's asthma disability was permanently aggravated by service.  The rationale, however, clearly demonstrates that the examiner found that the Veteran had a preexisting asthma disability that was not permanently aggravated by service, based on the evidence that during service the Veteran received treatment for several acute problems that involved the respiratory system in some way, that he received no in-service treatment for asthma, that at the time of discharge the Veteran reported his childhood history of asthma but that he had grown out of it and was in good health and taking no medication, and that he had a normal medical examination at separation.  In light of the foregoing, while not using the term "clear and unmistakable," the Board finds that it is undebatable that the examiner found that there was no aggravation of the Veteran's asthma in service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)). 

As noted above, the underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, there is no objective evidence that even the symptoms worsened during service.  Indeed, the Veteran reported both at entrance and separation that he was in good health and not taking any medications.  Thus, the evidence of record supports the conclusion that a permanent aggravation of a preexisting asthma disability did not occur.  See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

Indeed, the only evidence that the Veteran's asthma problems were permanently aggravated by service is his own current lay assertions.  The Board finds these assertions extremely problematic, given that both on entry into service and at separation he denied the use of medications for any health problems and described his overall health as good.  Moreover, at separation he described a childhood history of asthma and related symptoms, but indicated that he had grown out of the symptoms and did not report any problems currently or at any point during service.  The Veteran reported during his October 2015 Board hearing that he sought treatment for his symptoms on multiple occasions in service, but the record clearly shows that his complaints and treatment during service for respiratory-related matters did not involve breathing problems or other symptoms associated with an asthma disability (as explained by the March 2013 VA examiner).  Instead, he complained of a cough and other such symptoms that were attributed to unrelated acute conditions that fully resolved.  The Veteran claimed that other than his few complaints in service he just pushed through the symptoms.  Again, however, these reports are inconsistent given Veteran's denial of the use of medication at separation and his statements at that time about a childhood history of asthma that he had grown out of with time.  Of equal note, during the October 2015 Board hearing the Veteran reported that prior to entry into service he had used over-the-counter medication to treat his asthma and that he had also used over-the-counter medication after service.  There is no indication that the type or frequency of medication changed from before service to after service.  It was not until sometime in the 1990s when he reported seeking treatment for asthma, including one trip to the emergency room.  To the extent that the Board accepts the Veteran's reports of symptoms prior, in, and after service, the Board affords the evidence extremely little probative weight given the foregoing and the medical evidence of the VA examiner discussed above.  

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's asthma disability preexisted service and was not aggravated therein.  For this reason, the Board finds that service connection for asthma is denied.

As to any other diagnosed respiratory disorder, including the Veteran's claimed bronchitis, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for bronchitis or any other respiratory disability.

In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds no competent and credible evidence of a chronic respiratory disability (other than asthma), to include bronchitis, due to identified disease or injury during any period of his appeal. 

Initially, the Board notes the Veteran's current reports of a bronchitis disability that preexisted service.  The contemporaneous lay and medical evidence does not support such a finding, as the Veteran denied a history of breathing problems and associated issues at entrance into service and later when he discussed preexisting respiratory problems, he described only a history of asthma.  Although the Veteran is competent to report a diagnosis or diagnoses of bronchitis related to him by a medical professional that occurred at some point or points prior to his entry into service, there is no lay or medical evidence of a chronic bronchitis disability prior to service.  As such, the Board finds that there is not clear and unmistakable evidence of a preexisting chronic bronchitis disability and will presume that the Veteran entered service in sound condition as to his respiratory system (other than the above-discussed asthma disability).  38 U.S.C.A. §§ 1111.

The Board has considered the Veteran's assertions that he has a bronchitis disability that was aggravated by service and continues to the present.  The private and VA records do not include findings of a chronic bronchitis disability, including the records referencing and diagnosing an asthma disability.  As noted above, there are two treatment records diagnosing bronchitis, the first of which specifically indicated that the problem was acute in nature.  Since the 2003 diagnoses, multiple treatment records include diagnoses of asthma, but none include a notation of a chronic bronchitis disability.  The Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as shortness of breath, coughing, and other respiratory problems.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the medical evidence of record in the years leading up to the filing of the current respiratory claims and during the appellate time period has limited the Veteran's diagnosed chronic respiratory disability to asthma and the Board ultimately affords these findings greater probative weight based on the higher level of medical education, training, and experience of these treatment providers.  

The Board recognizes that during the October 2015 Board hearing the Veteran's representative asked the Veteran whether any medical professional had linked his diagnosed obstructive sleep apnea and the claimed asthma and bronchitis disability.  Thus, the issue of entitlement to service connection on a secondary basis is potentially raised.  See 38 C.F.R. § 3.310 (2015).  (The issue of entitlement to service connection for sleep apnea is remanded herein for additional development.)  However, the Veteran indicated that no link between these disabilities had been related to him by any medical professional and there is no medical or other lay evidence to suggest such a link.  As such, further consideration of entitlement to service connection on a secondary basis is not warranted.

The Board again notes that potential evidentiary defects were identified during the hearing and the Veteran was provided an opportunity to cure such defects.  

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's chronic asthma disability preexisted service and was not aggravated by service.  Furthermore, the preponderance of the evidence also shows that there is no other current respiratory disability, including bronchitis, that was incurred in or is otherwise related to his service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

The appeal regarding the claim of entitlement to service connection for congestive heart failure is dismissed.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a respiratory disability other than asthma, to include bronchitis, is denied.


REMAND

As to the Veteran's other claims for entitlement to service connection, the Board concludes that a remand is required to obtain VA medical examinations.

By way of background, during service in August 1981, the Veteran complained of pain in both legs and knees when running.  He denied a history of trauma other than an injury to the knee one year previously while playing basketball.  Pain had been radiating from the knee down to the ankle for three months and the knee would collapse inward intermittently.  The assessment was strain.  In November 1981, the Veteran had back and leg pain that was assessed as muscle spasm / strain in the back and leg.  In March 1983, the Veteran sought treatment for resolving trench foot and two days later it was noted to have fully resolved.  In his November 1983 Report of Medical History prior to separation, the Veteran described trick knees since the onset of service and checked the box for painful or "trick" shoulder or elbow.  He also reported foot trouble due to the extended periods of time walking and running in combat boots.  The Veteran checked the box for "Arthritis, Rheumatism, or Bursitis."  He also indicated a history of frequent trouble sleeping.  

In 1997, the Veteran had left ankle surgery following a workplace accident that occurred earlier that year.  A July 2003 private treatment record noted that the Veteran had "been having carpal tunnel syndrome since 2001."  He did not report ongoing problems from service.  The assessment was probable carpal tunnel syndrome.  In October 2004, the Veteran was assessed with probable sleep apnea, based on his complaints of loud snoring, occasional headache in the morning, and fatigue.  He did not report a time of onset.  

In May 2006, the Veteran submitted a work history that included physically demanding jobs, such as in warehouse / forklift operations, an inspector at a furniture manufacturer, production worker, cook, janitor, and landscaper.  

In October 2007, the Veteran was formally diagnosed with severe obstructive sleep apnea, based on two October 2007 sleep studies.  In December 2007, the Veteran complained of chronic bilateral ankle pain with several sprains and injuries to the left ankle when younger.  He had left ankle surgery in 1997.  The assessment was arthralgia.  In January 2008, the Veteran reported chronic left ankle pain since 1996.  Another January 2008 VA treatment record included diagnoses of right carpal tunnel syndrome, asthma, and degenerative joint disease.  

In his original claim for VA benefits, received in January 2008, the Veteran stated that he had sleep apnea, bilateral carpal tunnel syndrome, and bilateral knee, ankle, and foot problems that started in April 2003.  

A July 2008 record included a diagnosis of right ankle arthritis.  September 2008 x-rays showed bilateral mild degenerative joint disease of the knees and shoulders.  There was a noted history that included carpal tunnel syndrome.  

In January 2009, the Veteran was diagnosed with bilateral pes planus.  January 2009 x-rays of the right ankle indicated degenerative joint disease, calcification along the medial and lateral ankle joint that could be from a previous trauma, calcaneal heel spur, and plantar soft tissue calcification.  In February 2009, the Veteran had assessments for the bilateral feet that included tinea pedis, hammertoe deformity, and onychomycosis, as well as left ankle arthralgia.  Another February 2009 record noted bilateral carpal tunnel syndrome.  In March 2009, the Veteran requested therapy for bilateral shoulder and knee pain, as well as left ankle pain.  A March 2009 addendum included the Veteran's report that he injured his right ankle and incurred subsequent sprains in service around 1981 to 1982.  June 2009 x-rays of the left ankle showed degenerative changes.  An August 2009 record included impressions of degenerative joint disease of the knees, calcific tendonitis of the shoulders, and a history of left ankle injury.  An August 2009 x-ray showed chronic lung changes that appeared to have somewhat increased in severity.  An October 2009 chest CT was normal, other than seemingly insignificant pulmonary nodules.    

June 2010 x-rays showed arthritis of the bilateral feet.  February 2011 x-rays of the right and left knees showed arthritis and tendinosis.  In November 2011, the Veteran sought treatment for left ankle instability.  He indicated that he had sprained his ankle during service and that since that injury it had always felt unstable.  Following examination, the assessment was ankle instability and chronic pain syndrome.  November 2011 x-rays of the feet showed calcaneal spurs, mild degenerative changes of the intertarsal joints, a mild hammertoe deformity of the second through fifth toes, and possible plantar fasciitis on the left.  March 2012 x-rays of the left ankle showed arthritis in multiple areas and a torn ligament.  June 2013 x-rays of the feet were negative for fractures, arthritis, or calcifications suggestive of gout.  In September 2013, x-rays showed possible mild arthritic changes in the wrists.  

During his October 2015 Board hearing, the Veteran claimed that he went on sick call in service for his feet and had a current diagnosis from VA physician.  There was pain in the feet and legs during service.  He also described injuring his knees as a result of running, jumping, and marching.  He claimed to have fallen and hurt his ankle playing basketball.  He believed he injured his shoulders as a result of exercising, including push-ups, pulling, and lifting heavy equipment.  He performed a lot of repetitive motion work with his hands and carpal tunnel syndrome had been diagnosed 8 to 10 years previously.  He asserted that he had in-service problems with his hands, such as them falling asleep.  He acknowledged that he did not seek treatment for multiple decades after service for these symptoms, but contended that it was because he did not know that he had a diagnosable or treatable problem.  After service, the Veteran worked mostly in various landscaping jobs that involved the regular use of his hands.    

Based on the Veteran's reports of in-service orthopedic and neurological problems with ongoing issues to the present and his current diagnosed chronic disabilities in these joints, the Board concludes that a remand to consider the potential relationship between these current disabilities and military service is warranted.  In addition, the Veteran reported frequent problems sleeping on his Report of Medical History at separation, potentially raising symptoms associated with sleep apnea.  During his Board hearing, the Veteran indicated that symptoms of his claimed disabilities had been ongoing since service, but that he did not seek treatment due to lack of financial resources or because he did not realize he had a treatable disability.  Moreover, his initial reports of sleep apnea symptoms multiple decades later did not include a time of onset.  Given these factors, the Board concludes that a VA medical examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations for his claimed (1) right foot, (2) left foot, (3) right pes planus, (4) left pes planus, (5) right ankle, (6) left ankle, (7) right knee, (8) left knee, (9) right shoulder, (10) left shoulder, (11) right carpal tunnel syndrome, (12) left carpal tunnel syndrome, and (13) sleep apnea disabilities.  The electronic claims file must be provided to the appropriate examiners for review, and the examiners should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiners must offer an opinion as to whether it is at least as likely as not that any current right foot, left foot, right pes planus, left pes planus, right ankle, left ankle, right knee, left knee, right shoulder, left shoulder, right carpal tunnel syndrome, left carpal tunnel syndrome, or sleep apnea disability had its onset during military service (or within one year of separation from service) or is otherwise related to service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiners must provide the underlying reasons for any opinion provided.  If the examiners determine that an opinion cannot be made without resort to mere speculation, then it should be clear in each examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


